Citation Nr: 1611527	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left kidney disorder status post nephrectomy, to include as due to herbicides or chemical exposure.  

2.  Entitlement to service connection for a right kidney disorder, to include as due to herbicides or chemical exposure.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In December 2011, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was present within the land borders of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.

2.  The probative, competent evidence does not demonstrate that the Veteran has a disability for which presumptive service connection is warranted based on in-service exposure to herbicides.

3.  The probative, competent evidence does not demonstrate that the Veteran's kidney disabilities are causally or etiologically related to active duty, to include as due to exposure to herbicides.  




CONCLUSION OF LAW

1. The criteria for service connection for a left kidney disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).

2.  The criteria for service connection for a right kidney disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was most recently remanded by the Board in April 2014 to obtain VA treatment records and another medical opinion.  Both actions were completed, and the Board finds that there has been substantial compliance with the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, identified private treatment records, Social Security Administration (SSA) records, and lay evidence.

The Veteran was afforded a VA examination in June 2010.  In March 2012, the Board remanded the Veteran's claim.  In pertinent part, the Board directed that the RO schedule the Veteran for a VA examination to determine the etiology of his diagnosed kidney disorders.  The Veteran underwent a VA examination in July 2012.  In April 2014, the Board instructed the RO to obtain outstanding VA treatment records and schedule the Veteran for an additional VA examination.  VA treatment records were associated with the claims file and the Veteran underwent additional VA examination in June 2014.  The record shows the medical opinion was predicated on a full reading of the Veteran's claims file and outside medical literature.  Additionally, the VA examiner provided adequate rationale for the opinion stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the June 2014 opinion is sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which the Veteran and his representative presented testimony in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).
 
There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he developed left kidney renal cell carcinoma and right kidney end stage renal disease, as a result of exposure to Agent Orange and napalm during active duty service.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The law also provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).
Service personnel records show that the Veteran was assigned to the River Squadron Fifteen in the Mekong Delta during the Vietnam Era.  As such, the Board finds the Veteran was present within the land borders of the Republic of Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicides during active duty.  In addition, the clinical evidence demonstrates multiple diagnoses of kidney disorders during the pendency of this appeal, to include left kidney renal cell carcinoma then left radical nephrectomy, and right kidney end stage renal disease secondary to proliferative glomerulonephritis and extensive chronic tubule-interstitial disease.  As such, the Board finds the evidence does not reflect a diagnosis of a presumptive disease that results from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Therefore, service connection for renal cell carcinoma and end stage renal disease may not be granted on a presumptive basis.

Nevertheless, when service connection cannot be granted on a presumptive basis, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

With respect to an in-service disease, injury, or event, the Veteran asserted that he was exposed to herbicides and napalm during service.  He explained that he mixed napalm and was exposed to chemicals used for the tank.  He recalled an incident in which he cleaned and scraped napalm from the boat after an accident left 300 gallons of napalm on the deck.  The Veteran is competent to report on having napalm exposure during service because its use is observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran's statements involving his in-service exposure to napalm are credible as they are consistent with the circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As discussed above, the Veteran is presumed to have been exposed to herbicides during service.  

As the first two elements of direct service connection have been established, the final element is a nexus between the disorder and the in-service disease, injury, or event.  With respect to a nexus or connection between the Veteran's kidney disorders and active duty service, the evidence of record includes the Veteran's statements, internet articles, private medical opinions, VA treatment records, and the above-referenced VA medical opinions.  

The Veteran contends that his kidney disorders were caused by herbicide or napalm exposure during service.  To the extent the Veteran himself has opined that his kidney disorders were caused by service, the Board finds that an opinion on the etiology of kidney disorders is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not indicate that the Veteran has had any specialized education, training, or experience in determining the etiology of kidney disorders.  Thus, the Board finds that the Veteran's assertions are not competent evidence of a nexus between in-service herbicide or napalm exposure and his currently diagnosed kidney disorders.  See King v. Shineski, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  

The Veteran has also submitted articles to support his assertions.  To summarize, the articles explain that occupational exposure to toxic compounds such as cadmium, asbestos, some herbicides, benzene, and petroleum have been implicated in enhancing the risk of renal cell carcinoma.  The articles also indicate that other factors such as smoking, obesity, analgesic abuse nephropathy, and genetic predisposition are risk factors for renal cell carcinoma.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a current disability and military service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).  Therefore, this evidence is not probative with regard to the issue on appeal.

A review of the record reveals conflicting competent medical opinions addressing the etiology of the Veteran's currently diagnosed kidney disorders.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998). 

In a March 2009 VA treatment record, a VA medical professionals stated that due to the Veteran's exposure to napalm and herbicides during service, it was possible that his renal cell carcinoma of the left kidney was related to such in-service exposure.  With respect to the Veteran's right kidney end stage renal disease, VA medical professionals suggested that nonsteroidal anti-inflammatory drugs were a possible cause of the kidney disorder.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Accordingly, the VA medical professionals' use of inconclusive language lessens the probative value of the evidence.

In May and August of 2010, the Veteran submitted private medical opinions from his private nephrologist.  The private nephrologist stated that Agent Orange exposure was not specifically implicated in renal cancer or glomerulonephritis, and  the evidence was inconclusive.  In the May 2010 statement, the nephrologist opined that Agent Orange exposure may be responsible for his cancer and kidney demise.  In the August 2010 statement, the nephrologist opined that Agent Orange was more likely than not responsible for his cancer and kidney demise.  The Board affords the opinions of the private nephrologist little probative value because they were not supported by sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (the probative value of a medical opinion comes from sound reasoning).  

The Veteran underwent a VA examination in July 2012.  The VA examiner opined that the Veteran's kidney disorders were less likely than not related to service.  It was noted that the Veteran's service treatment records were silent for treatment for a kidney disorder.  The examiner mentioned VA treatment records which indicated nonsteroidal anti-inflammatory drug use for the treatment of osteoarthritis, was the most likely etiology of the Veteran's right kidney end stage renal disease.  With respect to the Veteran's presumed Agent Orange exposure, the VA examiner stated that an article listed many risk factors for renal cell carcinoma, but Agent Orange was not on the list.  The examiner further explained that occupational exposure to cadmium, asbestos, and petroleum by-products were listed as possible risk factors for renal cell carcinoma.  The VA examiner also stated that the Veteran's right kidney end stage renal disease was not secondary to Agent Orange by way of diabetes mellitus type II because the Veteran's blood sugars were not over 126 and the Veteran was not diagnosed with diabetes mellitus. With respect to napalm exposure, the VA examiner stated that exposure to napalm due to trauma or extensive burns resulted in morbidity and mortality, however, there were no cases of systemic poisoning reported in individuals with only non-ignited napalm exposure.  Therefore, the VA examiner concluded that absent trauma or extensive burns from napalm, the Veteran's non-ignited exposure to napalm did not cause his kidney disorders.  The Board assigns some probative value to the July 2012 VA medical opinion because it was based on a review of the in service and post-service treatment records, and a physical examination of the Veteran. 

The Veteran underwent a VA examination in June 2014.  The VA examiner opined that the Veteran's kidney disorders were less likely than not incurred in or caused by herbicide or napalm exposure.  With respect to the left kidney renal cell carcinoma, the VA examiner stated that medical literature did not indicate a clear relationship between napalm exposure and renal cell carcinoma.  The VA examiner also noted that renal cell carcinoma was not recognized by VA as being associated with exposure to Agent Orange.  The examiner explained the multiple established risk factors for renal cell carcinoma, which included smoking, hypertension, and obesity.  The examiner acknowledged that the Veteran had some of the established risk factors of renal cell carcinoma, including hypertension and a body mass index history consistent with obesity.  The Board notes that the Veteran's VA treatment records show that the Veteran smoked one pack of cigarettes per day for over two decades.  With respect to the right kidney end stage renal disease secondary to proliferative glomerulonephritis, the VA examiner stated that such disorder was not recognized by VA as being associated with Agent Orange.  The VA examiner also conducted an extensive literature review and found no mention of an association between exposure to napalm and the development of proliferative glomerulonephritis.  The examiner further explained that the causes of proliferative glomerulonephritis ranged from hepatitis infections to autoimmune diseases, however, the renal cell carcinoma is a rare cause of proliferative glomerulonephritis.  The Board assigns probative value to the June 2014 VA examiner because the opinion was based on medical literature and a review of the medical records.  The VA examiner also provided adequate rationale for the opinion stated, relying on the records reviewed as well as outside medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for left kidney renal cell carcinoma and right kidney end stage renal disease.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left kidney disorder status post nephrectomy, is denied 

Entitlement to service connection for a right kidney disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


